Citation Nr: 0929285	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
service connected medial meniscal tear of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1962 and from January 1963 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which increased the Veteran's 
evaluation for his service connected residuals of a right 
meniscal tear to 10 percent.  The Veteran continues to 
disagree with the level of disability assigned.


FINDING OF FACT

The Veteran's service connected right knee disability is 
manifested by slight limitation of motion and pain, with no 
objective findings of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the Veteran's service connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence dated October 2005, March 2006, and May 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate his claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The Veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was specifically provided the 
required pertinent information in the letter dated May 2008.  
In that letter, the Veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA medical records have been associated 
with the claims file, and the Veteran has received several VA 
examinations.  All identified and available treatment records 
have been secured.  The Veteran has been informed of the law 
relevant to his claims.  The duties to notify and assist have 
therefore been met.

Historically, the Board notes that the Veteran was first 
granted service connection at a noncompensable level for his 
right knee disability by a January 1999 rating decision, 
based on the veteran's service medical records.  In December 
2002, the veteran filed a claim for an increased rating for 
this disability.  The veteran's right knee disability was 
increased to a 10 percent evaluation; however, the veteran 
continues to disagree with the level of disability assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
Veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2008).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.

The Veteran's right knee is currently rated as 10 percent 
disabling under Diagnostic Code 5010, for limitation of 
motion with arthritis on X-ray.  All of the applicable codes 
under which the Veteran could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2008).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2008).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has either of 
these conditions.

The Veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
service connected right knee disability, have not been met.  
As noted above, in order to warrant an evaluation in excess 
of 10 percent, the Veteran would have to be found to have 
either flexion limited to 30 degrees, extension limited to 15 
degrees, or a combination of limitation of flexion and 
extension that would result in a rating in excess of 10 
percent.  In addition, the Veteran could be found to have 
instability of the knee such that he would be entitled to a 
separate rating under Diagnostic Code 5257.

Reviewing the evidence of record, an August 2002 VA physical 
noted that the Veteran reported pain in his knee with 
walking, and problems with his knee giving away, however on 
examination the Veteran was found to have full range of 
motion and there was no evidence of instability.

A March 2003 VA examination report indicated that the Veteran 
reported chronic right knee pain varying in severity, but 
particularly problematic when weight bearing or going up and 
down stairs.  He reported that the knee gave way last week 
and he fell.  Examination showed that the Veteran moved 
slowly with a slight limp on the right.  He had mild varus 
alignment of both knees.  The right knee lacked 5 degrees of 
terminal extension, and the Veteran had 115 degrees of 
flexion.  He had pain and crepitus on range of motion 
testing.  There was no definite swelling but there was some 
enlargement of the knee.  There was no tenderness to 
palpation.  Lachman's and anterior drawer sign were negative.  
He had a slight medial opening to valgus stress with 
associated pain on testing.  The examiner noted that there 
was no pain on motion; he indicated it was conceivable that 
pain could further limit function during flare-ups or with 
increased use but that he could not determine what that 
limitation might be with any degree of medical certainty.

An April 2005 report of VA orthopedic consultation noted that 
the Veteran reported pain with walking and difficulty 
ambulating.  He was noted to be in a scooter due to his 
asbestosis and his knee.  Upon examination, he lacked 5 
degrees of extension and had 100 degrees of flexion.  He had 
1+ varus.  He had medial joint line tenderness.  He had no 
medial or lateral laxity either in extension or 30 degrees of 
flexion.  He had a negative Lachman and negative pivot, with 
a position step off and a negative McMurary's with positive 
flexion rotation test.  There was no medial joint line 
pathology.  He was intact neurologically and vascularly.  The 
Veteran's diagnosis was severe osteoarthritis of the right 
knee.  The examiner indicated that unless the Veteran planned 
on increasing his ambulation and was able to participate in 
an exercise program, he might not be a candidate for total 
knee replacement.

A January 2006 report of VA examination indicated that the 
Veteran reported trouble walking distances due to his 
increasing dyspnea on exertion and increased bilateral knee 
pain.  He also reported having problems with instability.  
Upon examination, the Veteran had -10 degrees of extension.  
Flexion was 0 to 90 degrees with discomfort and subjective 
pain starting at 80 degrees.  There was palpable crepitus 
with range of motion, with effusion at the right patella.  
There was very mild tenderness to palpation along the 
patellofemoral joint line.  Lachman's. drawer, and McMurray's 
were negative.  Repetition did not affect range of motion, 
but there was subjective increased pain, fatigue and 
increased discomfort.  There was no instability, no locking, 
and no heat or redness noted.  The Veteran was diagnosed with 
degenerative changes of the right knee, causing moderate to 
severe functional limitations with weight bearing.

The report of an April 2008 VA examination indicates that the 
Veteran had knee pain that was getting progressively worse, 
and that he also felt his knee was unstable and had been 
giving way and causing him to fall down more frequently.  He 
also reported occasional swelling in the knees, and daily 
flare ups when walking and when rolling over in bed.  There 
were no reported episodes of dislocation or recurrent 
subluxation.  Examination of the right knee found mild 
swelling in the right knee medial laterally.  There was no 
redness, erythema, or significant tenderness.  Right knee 
flexion was to 95 degrees.  Extension was to -10 degrees.  He 
could not extend completely.  He had pain on motion.  There 
was no additional limitation of motion with repetitive use.  
There was grinding noted, but no instability.  The Veteran 
was diagnosed with marked degenerative changes of the right 
knee.

Therefore, during this appeal period, the Veteran has never 
been found to have flexion of less than 80 degrees, even 
considering DeLuca, and has never been found to lack more 
than 10 degrees of extension.  Thus, reviewing these findings 
under the relevant codes governing limitation of motion, his 
flexion would warrant a noncompensable evaluation, and his 
extension would warrant a 10 percent evaluation; even 
combining these evaluations, the Veteran would warrant no 
more than a 10 percent rating, the rating the Veteran is 
currently receiving.

There is further no indication that the Veteran's knees are 
unstable or subject to subluxation, such that a separate 
rating would be warranted under Diagnostic Code 5257.  While 
the Veteran has reported subjective problems with instability 
or "giving way" of his right knee, the Veteran, upon 
examination, has repeatedly been found to have no instability 
or laxity.

Thus, the Board finds, considering this evidence and all 
evidence of record, that the criteria for a higher evaluation 
for the Veteran's right knee, under the relevant codes, have 
not been met.  As the criteria for a higher evaluation have 
not been met, the Board finds that the preponderance of the 
evidence of record is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).   There is no 
indication in the record the schedular criteria are 
inadequate in rating the Veteran's knee disability.  There is 
no suggestion that the right knee disorder causes marked 
interference with employability (beyond that contemplated by 
the rating schedule) or that it has required frequent periods 
of hospitalization for its treatment.  As a consequence, 
there is no reason to refer this case for consideration of an 
extraschedular evaluation.  

ORDER

Entitlement to an increased evaluation for the residuals of a 
service connected medial meniscal tear of the right knee, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


